Cook, J.,
dissenting. Because I believe that Hillabrand received a reasonable opportunity to defend against dismissal, I respectfully dissent.
As the majority recognizes, a dismissal with prejudice is proper only “when counsel has been informed that dismissal is a possibility and has had a reasonable opportunity to defend against dismissal.” Quonset Hut, Inc. v. Ford Motor Co. *521(1997), 80 Ohio St.3d 46, 684 N.E.2d 319, syllabus. Although the majority determines that Hillabrand was deprived of the opportunity to defend, I am convinced that the events surrounding the dismissal compel the opposite conclusion.
The trial court’s February 18 order gave Hillabrand approximately two weeks to produce the requested interrogatory information or risk sanctions, including dismissal. At that point Hillabrand knew that dismissal was a possibility and had two weeks to comply or respond with an explanation as to why compliance was not possible and/or dismissal was inappropriate. Although he chose to do nothing, this time frame provided him with more than an adequate opportunity “ ‘to explain the default or to correct it, or to explain why the case should not be dismissed with prejudice.’ ” Logsdon v. Nichols (1995), 72 Ohio St.3d 124, 128, 647 N.E.2d 1361, 1365, quoting McCormac, Ohio Civil Rules Practice (2 Ed.1992) 357, Section 13.07.
Despite this two-week period, the majority focuses upon the fact that the case was dismissed before the applicable response time for motions. See Civ.R. 7(B)(2) and Loc.R. 3.6 of the Court of Common Pleas of Marion County. Specifically, the majority concludes that a “ ‘reasonable opportunity to defend against dismissal’ under Quonset contemplates that a trial court allow the party opposing dismissal the opportunity to respond at least within the time frame allowed by the procedural rules of the court.”
The filing of the motion to dismiss, however, ought to have no effect upon the determination of whether Hillabrand received a reasonable opportunity to defend against dismissal. That motion, after all, was not necessary to the proper dismissal of this case. The trial court had already ordered Hillabrand to comply with the discovery request, stating explicitly that failure to comply within the allotted time period could result in dismissal. Consequently, the court could have properly dismissed this case sua sponte when that time period elapsed without response. Civ.R. 37(B); see, e.g:, Bratton v. E. Ohio Gas Co. (Aug. 6, 1997), Summit App. No. 18137, unreported, 1997 WL 459983.
Although the trial court chose to dismiss the case following Drypers’s motion rather than sua sponte, that fact is of no significance to the analysis. To conclude that the motion to dismiss enlarged the time period for response to the trial court’s order allows the response time for the dismissal motion to override the time frame given in the trial court’s order. Regardless of Drypers’s motion, the fact remains that Hillabrand ignored an explicit court directive to respond within a set time. After that period had elapsed without response, dismissal was absolutely appropriate and the mere filing of a motion to dismiss should not afford Hillabrand additional time to respond.
Based upon the foregoing, I would affirm the appellate court’s decision.